 

Exhibit 10.18

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

CONFIDENTIAL Execution Version

 

STRATEGIC PARTNERSHIP AGREEMENT

 

This Strategic Partnership Agreement (the “Agreement”) by and between
Oncobiologics, Inc., a Delaware corporation with a principal place of business
at 7 Clarke Drive, Cranbury, New Jersey 08512 USA (“Oncobiologics”), and MTTR,
LLC, a Delaware limited liability company, with a principal place of business at
[***] (“MTTR”), is effective as of February 15, 2018 (the “Effective Date”).
Oncobiologics and MTTR are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Oncobiologics is a clinical-stage biopharmaceutical company focused on
identifying, developing, manufacturing, and commercializing complex biosimilar
therapeutics in immunology and oncology disease areas;

 

WHEREAS, MTTR is controlled by a group of Consultants (as defined below) that
are physicians and/or executives with professional expertise in ophthalmology,
including scientific, medical and regulatory affairs, as well as commercial
operations and strategic planning;

 

WHEREAS, Oncobiologics is developing a biosimilar product of bevacizumab; and

 

WHEREAS, the Parties desire for Oncobiologics to engage MTTR as a consulting
company to perform, through its Consultants, the Services (as defined below),
and for MTTR to provide such Services; all on the terms and conditions described
herein.

 

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the Parties hereto, intending to be legally bound, agree as follows:

 

1.Definitions

 

1.1         “Actual Deductible Costs” means the aggregate amount of the
following costs incurred after the Effective Date:

 

(a)          the aggregate amount of all costs and expenses incurred by
Oncobiologics or its Affiliates for the pre-clinical or clinical Development of
Products [***], including all costs identified in Exhibit D as “Development
Costs”, in each case, [***], (“Development Costs”);

 

(b)          the aggregate amount of all costs and expenses incurred by
Oncobiologics or its Affiliates in connection with the manufacture or
Commercialization of Products [***];

 

1

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(c)          the aggregate amount of all costs and expenses incurred by
Oncobiologics or its Affiliates in bringing an appropriate suit or other action
against any person or entity engaged in any existing or threatened infringement
of any patent right owned or controlled by Oncobiologics or its Affiliates that
Covers the Development, Commercialization, manufacture, making, having made,
use, offering for sale, sale, having sold, importation or exportation of a
Product in the Field in the Territory [***]; and

 

(d)          to the extent Oncobiologics reasonably believes that it is required
to obtain a license or similar right under any Third Party IP to make, have
made, use, offer for sale, sell, have sold, import or export any Product in the
Field in the Territory, the aggregate amount of all any royalties, milestones,
upfront fees or other payments payable by Oncobiologics or its Affiliates during
the Term for such license or similar right pursuant to an agreement with a Third
Party (and including, for clarity, any such licenses or similar rights obtained
by Oncobiologics prior to the Effective Date for the exercise of similar rights
during the Term [***]) (each such agreement with a Third Party, a “Third Party
IP Agreement”). For the purposes of this Agreement, “Third Party IP” means any
patent right that is owned or controlled by a Third Party and to the extent it
Covers the making, having made, using, offering for sale, selling, having sold,
importing or exporting a Product in the Field in the Territory.

 

Notwithstanding the foregoing, Actual Deductible Costs shall not include any
such costs, expenses or other amounts for which Oncobiologics or its Affiliates
have received prepayment or reimbursement from any Third Party, including in
connection with the grant of a license or other right with respect to Product(s)
for the Field in the Territory. For clarity, any amounts excluded from the
definition of Other Income under subsections (a) – (c) of Section 1.33 shall not
be Actual Deductible Costs.

 

1.2         “Adjusted Deductible Cost” means, for purposes of the calculation of
Net Profits for a Calendar Year, the cumulative Actual Deductible Costs for a
given Product that do not exceed (i) [***] percent ([***]%) of the gross
revenues received by Oncobiologics or its Affiliates in such Calendar Year, for
the [***] period after First Commercial Sale of such Product, and (ii) [***]
([***]%) of the gross revenues received by Oncobiologics or its Affiliates in
such Calendar Year, for any other Calendar Year.

 

1.3         “Affiliate” means, with respect to a Party, any entity which
controls, is controlled by or is under common control with such Party. For
purposes of this definition only, “control” means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the securities entitled to be voted
generally or in the election of directors of such entity, or by contract or
otherwise. For clarity, once an entity ceases to be an Affiliate of a Party,
then, without any further action, such entity shall cease to have any rights
under this Agreement by reason of being an Affiliate of such Party.

 

1.4         “Anti-Corruption Laws” means laws, regulations, or orders
prohibiting the provision of a financial or other advantage for a corrupt
purpose or otherwise in connection with the improper performance of a relevant
function, including without limitation, the US Foreign Corrupt Practices Act
(FCPA), and similar laws governing corruption and bribery, whether public,
commercial or both, to the extent applicable.

 

2

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.5         “Applicable Laws” means, individually and collectively, any federal,
state, local, national and supra-national laws, treaties, statutes, ordinances,
rules and regulations, that are in effect from time to time during the Term and
applicable to a particular activity hereunder.

 

1.6         “Approved Indication(s)” means any Indication for which a Product
has received Regulatory Approval (whether in the United States or in any other
country in the Territory).

 

1.7         “Biosimilar” means a biological product that: [***] .

 

1.8         “BPCI Act” means the Biologics Price Competition and Innovation Act
of 2009 within the Patient Protection and Affordable Care Act, as set forth in
Section 351(k) of the PHS Act (42 U.S.C. 262), which was signed into law in the
United States in March 2010, and as may be subsequently amended.

 

1.9         “Business Day” means a day other than Saturday, Sunday or any day
that banks in the U.S. are required or permitted to be closed.

 

1.10      “Calendar Quarter” means the period beginning on the Effective Date
and ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 and December 31; provided,
that, the final Calendar Quarter shall end on the last day of the Term.

 

1.11       “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) months commencing on
January 1 and ending on December 31; provided, that, the final Calendar Year
shall end on the last day of the Term.

 

1.12       “Change of Control” means, with respect to Oncobiologics: (a) the
sale of all or substantially all of Oncobiologics’s assets or business; (b) a
merger, reorganization or consolidation involving Oncobiologics in which the
voting securities of Oncobiologics outstanding immediately prior thereto cease
to represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (c) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of Oncobiologics.

 

1.13       “Cost of Goods Sold” or “COGS” means the fully burdened costs
incurred by Oncobiologics or its Affiliates, in U.S. Dollars (as defined by
Oncobiologics’s consistent application of GAAP), in manufacturing or having
manufactured Products.

 

3

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.14       “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the carrying out of such obligations with a
level of efforts and resources consistent with the commercially reasonable
practices of a similarly situated company in the pharmaceutical industry for
developing or seeking Regulatory Approval of a similarly situated branded
pharmaceutical product as the Product at a similar stage of development, taking
into account efficacy, safety, patent and regulatory exclusivity, anticipated or
approved labeling, present and future market potential, competitive market
conditions, the profitability of the product in light of pricing and
reimbursement issues, and all other relevant factors.

 

1.15       “Commercialization” or “Commercialize” means all activities directed
to marketing, promotion, distribution, detailing or selling a Product (including
supply chain, importing and exporting activities in connection therewith).

 

1.16       “Confidential Information” of a Party means any and all Information
of a Party (the “Disclosing Party”) that is disclosed to the other Party (the
“Receiving Party”) related to activities conducted pursuant to this Agreement,
whether in oral, written, graphic, or electronic form, provided that any
information that is disclosed in writing shall be marked as “Confidential” and
any information not disclosed in writing shall be designated by the Disclosing
Party as confidential at the time of its initial disclosure and reduced to a
written summary by the Disclosing Party that is marked in a manner to indicate
its confidential nature and delivered to the Receiving Party within [***] after
its initial disclosure (provided, however, that such requirement to summarize in
writing non-written disclosures shall not apply to information that pertains to
the Product that the Receiving Party knew, or reasonably should have known, was
the Confidential Information of the Disclosing Party). In addition all
Information disclosed by a Party pursuant to the Confidentiality Agreement
between the Parties dated February 2, 2018 (the “Confidentiality Agreement”)
shall be deemed to be Confidential Information of such Party disclosed
hereunder; provided, however, that any use or disclosure of any such Information
that is authorized under Article 13 shall not be restricted by, or be deemed a
violation of, the Confidentiality Agreement.

 

1.17       “Consultant” (or, collectively, “Consultants”) means each of (a)
[***], an individual and citizen of the U.S. residing, as of the Effective Date,
in the state of [***] (“[***]”); (b) [***], an individual and citizen of the
U.S. residing, as of the Effective Date, in the state of [***] (“[***]”); (c)
Mr. Terry Dagnon, an individual and citizen of the U.S. residing, as of the
Effective Date, in the state of [***] (“Mr. Dagnon”); and (d) [***], an
individual and citizen of the U.S. residing, as of the Effective Date, in the
state of [***] (“[***]”).

 

1.18       “Cover,” “Covering” or “Covered” means, with respect to any Product,
that the manufacture, use, offer for sale, sale, import or export of such
Product in the Field in a particular country in the Territory by a party who has
not been granted a license or similar right under patent rights owned or
controlled by another party would infringe a valid claim of such other party’s
patent rights.

 

1.19       “Development” (with a correlative meaning for “Develop” and
“Developing”) means all activities relating to preclinical and clinical trials,
toxicology testing, statistical analysis, publication and presentation of study
results and reporting, preparation and submission of applications for obtaining
and maintaining Regulatory Approval of Products.

 

4

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.20       “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

 

1.21       “Field” means the treatment, prevention or cure of any ophthalmic
indication, including wet macular degeneration (“Wet AMD”), diabetic macular
edema (“DME”) or diabetic retinopathy (“DR”) (together with retinal vein
occlusions, myopic choroidal neovascularization and all other ophthalmic
indication, collectively, “Indications”).

 

1.22       “First Commercial Sale” means, with respect to each country in the
Territory, the first sale for end use or consumption of the Product in such
country in the Territory after Marketing Approval has been granted in such
country in the Territory.

 

1.23       “GAAP” means the then-current generally accepted accounting
principles in the United States as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles in the United States, in each case
consistently applied.

 

1.24       “Governmental Authority” means any multi-national, national, federal,
state, local, municipal, provincial or other governmental authority of any
nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).

 

1.25       “IND” means an Investigational New Drug application filed with the
FDA, or an equivalent filing outside of the U.S.

 

1.26       “Information” means any data, results, technology, business or
financial information or information of any type whatsoever, in any tangible or
intangible form, including know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulae,
software, algorithms, marketing reports, expertise, technology, test data
(including pharmacological, biological, chemical, biochemical, clinical test
data and data resulting from non-clinical studies), CMC information, stability
data or other study data and procedures.

 

1.27       [***].

 

1.28       [***].

 

1.29       “Marketing Authorization Application” or “MAA” means an application
to the appropriate Regulatory Authority for approval to market a Product in any
particular jurisdiction and all amendments and supplements thereto.

 

1.30       “Marketing Approval” means an approval for a Product from a
Regulatory Authority necessary for the distribution, marketing and sale of such
Product, including where necessary to initiate marketing and sales, pricing and
reimbursement approval(s).

 

5

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.31       “Net Profits” means, with respect to a given Calendar Year, the Other
Income and Net Revenue received by Oncobiologics and its Affiliates in the Field
in the Territory, minus Adjusted Deductible Costs, accounted for in accordance
with Oncobiologics’s standard accounting practices consistent with GAAP. Any
Actual Deductible Costs that are not accounted for in the definition of “Net
Profits” due to the limitations set forth in the definition of “Adjusted
Deductible Costs”, below, may be carried forward to the calculation of Net
Profits in subsequent Calendar Years until such Actual Deductible Costs have
been fully offset. [***]. Additionally, in calculating Net Profits with respect
to sales of Products to Third Parties in the Field in the Territory by a Third
Party sublicensee of Oncobiologics only the cash consideration received by the
Oncobiologics or its Affiliates in connection with such sale from such Third
Party sublicensee will be included in the calculation of Net Revenues, provided
that no other material consideration is received by Oncobiologics in connection
therewith.

 

1.32       “Net Revenues” means, with respect to any Product, the gross sales
price of such Product sold by Oncobiologics or its Affiliates (the “Selling
Party”) to Third Parties, less:

 

[***]

 

Net Revenues will be determined in accordance with GAAP, consistently applied
throughout the organization and across all products of the Selling Party whose
sales of Products are giving rise to Net Revenues.

 

[***]

 

Where a Product is sold in combination with other pharmaceutical products,
diagnostic products, or active ingredients (collectively, “Combination
Components”) the Net Revenues applicable to such transaction shall be calculated
by multiplying the total Net Revenues of such combined product by the fraction
A/(A+B), where A is the actual price of the Product in the same formulation and
dosage amount or quantities in the applicable country during the applicable
quarter if sold separately, and B is the sum of the actual prices of all
Combination Components with which the Product is combined, in the same
formulation and dosage amount or quantities in the applicable country during the
applicable quarter if sold separately. If A or B cannot be determined because
values for the Product or Combination Components with which the Product is
combined are not available separately in a particular country, then [***].

 

Sales of Product(s) between or among Oncobiologics and its Affiliates shall be
excluded from the computation of Net Revenues and no payments shall be payable
on such sales except where such Affiliates are end users.

 

6

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.33       “Other Income” means any consideration received by Oncobiologics or
its Affiliates from a Third Party that is attributable to Product(s) for the
Field in the Territory, including any consideration received in connection with
the grant of a license or other right with respect to Product(s) for the Field
in the Territory, including the grant of an option to obtain such license or
other right, but excluding in all cases: (a) payments received from such Third
Party for the purposes of funding and/or reimbursing expenses incurred by
Oncobiologics or any of its Affiliates for [***] research and development
activities related to Products in the Field in the Territory, (b) payments and
reimbursements by such Third Party of patent costs incurred by Oncobiologics or
its Affiliates in connection with Products in the Field in the Territory, (c)
payments received from such Third Party for the supply of Products by
Oncobiologics or its Affiliates (to the extent not in excess of Oncobiologics’s
COGS for such Products), and (d) payments made by such Third Party as
consideration for the issuance of equity or debt securities of Oncobiologics or
its Affiliates at fair market value (excluding amounts in excess of the fair
market value of such securities).

 

1.34       “PDUFA Fees” means any fees owed to the FDA pursuant to the
Prescription Drug User Fee Act.

 

1.35       “Phase 3 Clinical Study” means a human clinical trial that would
satisfy the requirements for a Phase 3 study as defined in 21 CFR § 312.21(c)
(or any amended or successor regulations), regardless of where such clinical
trial is conducted.

 

1.36       “Pilot Study” means a human clinical experience study (as defined in
FDA guidance) of a Product for use in the Field in the Territory, which study
shall initially be designed for [***].

 

1.37       “Pivotal Study” means: (a) a Phase 3 Clinical Study; or (b) any other
human clinical study that the applicable Regulatory Authority has agreed is
sufficient to form the primary basis of an efficacy claim in an MAA submission,
including any such study that is determined to have become pivotal after its
commencement, in each case of (a) and (b), which clinical study shall initially
be designed for approximately [***].

 

1.38       “Primary End Point” means the primary end points set forth in Exhibit
F attached hereto.

 

1.39       “Product” means any Biosimilar of bevacizumab controlled by
Oncobiologics, as such compound shall be developed by the Parties under this
Agreement (including all pharmaceutical products and formulations thereof), sold
alone or in combination with one or more other therapeutically active
ingredients.

 

1.40       “Regulatory Approval” means an approval, clearance or authorization
for the Product from a Regulatory Authority necessary for the research,
Development, manufacture, distribution, pricing, reimbursement, marketing or
sale of the Product, including any Marketing Approval.

 

1.41       “Regulatory Authority(ies)” means any Governmental Authority or other
authority responsible for granting Regulatory Approvals for the Product,
including the FDA and any corresponding national or regional regulatory
authorities.

 

1.42       “Regulatory Exclusivity” means, with respect to a Product and
country, the rights conferred by any Regulatory Authority in such country with
respect to such Product, including the rights conferred in the United States
under 42 U.S.C. §262 or comparable rights outside of the United States.

 

7

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.43       “Successful First FDA Interaction” means written approval by the FDA
(after discussions with the FDA) to conduct a Pilot Study requiring no more than
[***], and written guidance from the FDA that a Pivotal Study will not require
more than [***].

 

1.44       “Territory” means all countries or territories in the world,
excluding Mexico.

 

1.45       “Third Party” means any Person that is not a Party, or an Affiliate
of a Party.

 

1.46       “United States” or “U.S.” means the United States of America and its
territories and possessions.

 

2.            Performance of Services; Records; Deliverables

 

2.1         Services. The Parties agree that, among other things, MTTR will
provide to Oncobiologics strategic advice for the Development, seeking and
obtaining Regulatory Approval and Commercialization, of the Product in the Field
in the Territory as agreed upon in writing by the Parties during the Term,
including such services set forth in Exhibit A, attached hereto (the “Services”;
the description and/or list of such Services, the “Services Schedule”). The
Services Schedule can only be amended in a writing signed by the Parties. MTTR
agrees to exercise the professionalism consistent with industry standard for the
performance of similar services and utilize its collective expertise and
creative talents in performing the Services. In addition to any JSC (as defined
below) meetings agreed upon by the Parties, MTTR agrees to make the Consultants
reasonably available to meet with Oncobiologics (in person or by
teleconference), as reasonably requested by Oncobiologics from time to time,
consistent with such Consultant’s time commitment set forth in Section 2.2(b).
This Agreement will take precedence over any contrary or inconsistent terms or
conditions appearing in or referred to in any exhibit, unless the exhibit
expressly refers to the Parties’ intent to alter the terms of this Agreement
with respect to such exhibit.

 

2.2         Expertise; Time Commitments; Replacement.

 

(a)          The Consultants have the respective expertise ascribed to their
names in Exhibit B. MTTR agrees to inform Oncobiologics in the event that any of
the Consultants is no longer qualified to represent itself as an expert in
accordance with Exhibit B.

 

(b)          MTTR shall ensure that each Consultant commits to dedicate a
percentage of his time on a full-time equivalent basis, which shall constitute
[***] hours (“FTE”), to the performance of Services under this Agreement, in
accordance with the respective Development Stage (as defined below) of the
Product and determined on a Calendar Quarter basis, pursuant to the schedule set
forth in Exhibit B.

 

8

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(c)          MTTR shall not replace [***] with any person during the Term;
provided that, if [***] dies, becomes incapacitated or voluntarily resigns from
employment at MTTR (through no fault of MTTR), MTTR shall have the right to
suggest a replacement consultant by notifying Oncobiologics promptly (but in any
event no later than [***]) after the occurrence of such trigger event; provided
that, Oncobiologics may withhold consent to such replacement consultant, in
Oncobiologics’s sole discretion; provided further, that if Oncobiologics does
not approve of such replacement consultant, then this Agreement will terminate
in its entirety in accordance with Section 15.5(a).

 

(d)          MTTR shall have the right to replace each of [***] with another
person with similar qualifications, solely with the prior written approval of
Oncobiologics ([***]). If Oncobiologics does not approve any such replacement
consultant for [***], then Oncobiologics shall provide its basis for
non-approval. Notwithstanding the foregoing, if Oncobiologics does not approve
of such replacement consultant after good faith consideration, then this
Agreement will terminate with respect to such Consultant in accordance with
Section 15.5(b).

 

(e)          Upon any approval of a replacement consultant in accordance with
subsection (c) or (d) above, any and all references in this Agreement to the
applicable replaced Consultant shall be deemed to refer to the replacement
consultant, without any further modification of the terms and conditions of this
Agreement, unless otherwise agreed by the Parties in writing.

 

2.3         Records.

 

(a)          MTTR shall ensure that the Consultants shall maintain complete and
accurate records of the status and progress of the Services, and all materials,
information, data or other know-how generated, authored, conceived or reduced to
practice by the Consultants in the course of performing the Services, in
accordance with Applicable Law (collectively, the “Records”). MTTR shall
maintain the Records in sufficient detail to properly reflect, in a reasonable
manner, all significant Services performed and the results of such Services, at
a level of detail appropriate for patent and regulatory purposes.

 

(b)          Upon expiration or termination of this Agreement, and upon such
other times as requested by Oncobiologics during the Term, MTTR shall (i)
provide to Oncobiologics copies of the Records and (ii) allow Oncobiologics to
access, review and copy the Records (including access to relevant databases). At
no time shall MTTR dispose of any Records without first giving Oncobiologics
[***] prior written notice of its intent to dispose such Records.

 

2.4         Deliverables. MTTR will deliver to Oncobiologics all Records,
reasonable descriptions of Inventions, reports, documentation, data, information
or materials as set forth in the Services Schedule or otherwise generated in the
course of performing the Services (collectively, “Deliverables”), within [***]
of the completion of the Services, or as otherwise set forth in the Services
Schedule. Any failure by MTTR to deliver such Deliverables to Oncobiologics
within such time period [***]. The Parties acknowledge that (a) all information
regarding regulatory pathway and strategy with respect to the Product for the
Field in the Territory disclosed by MTTR to Oncobiologics (“MTTR Regulatory
Strategy”) shall be MTTR’s Confidential Information (which, for avoidance of
doubt, may be used by Oncobiologics in accordance with the license grant to
Oncobiologics under Section 10.3 and the non-use and non-confidentiality
obligations under Article 13) and (b) all Deliverables, other than MTTR
Regulatory Strategy, shall be deemed Oncobiologics’s Confidential Information.

 

9

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3.            Governance

 

3.1         JSC Formation and Role. The Parties hereby establish a joint
steering committee (the “Joint Steering Committee” or “JSC”). The JSC shall have
the following responsibilities:

 

(a)          to serve as a forum for the Consultants to discuss and share
updates with respect to their performance of the Services, including strategies
for the Development and/or Commercialization of the Product (including
presentation of the then-current Development Plan and/or Commercialization
Plan), regulatory updates and marketing materials;

 

(b)          to serve as a forum for Oncobiologics to discuss and share updates
with respect to its Development, regulatory and Commercialization efforts under
this Agreement and/or to review and approve any material updates to the
Development Plan, the Commercialization Plan (including any material updates
thereto), drafts of regulatory filings or communications and marketing
materials, with respect to Products for the Field in the Territory;

 

(c)          to discuss the Development of Products for use in the Field in the
Territory in the First Indication, Second Indication and any Additional
Indications, including the order and prioritization of such Development
activities in the respective Indications in accordance with Section 4.3(a);

 

(d)          to discuss, coordinate and share updates and information with
respect to the Parties’ respective interactions with Regulatory Authorities,
with respect to Products for the Field in the Territory; and

 

(e)          to perform such other functions as appropriate to further the
purposes of this Agreement, as expressly set forth in this Agreement or as
agreed by the Parties in writing.

 

3.2         Members. The JSC shall be comprised of (a) at least two (2) of the
Consultants (provided that, at all times after commencement of Development Stage
2 with respect to a Product in the Field in the Territory, all four (4)
Consultants shall be present at the JSC); and (b) four (4) representatives from
Oncobiologics (with each representative of Oncobiologics being an officer,
employee or consultant of Oncobiologics or its Affiliate having sufficient
seniority to make decisions arising within the scope of the JSC’s
responsibilities). The initial members of the JSC from Oncobiologics and MTTR
are as set forth on Exhibit G attached hereto; provided that, Oncobiologics may
replace its representatives with an officer, employee or consultant of
Oncobiologics or its Affiliates at any time upon written notice to MTTR. For
purposes of any particular JSC meeting, MTTR may substitute an “Initial JSC
Member” with an “Initial Alternate JSC Member”, each as described in Exhibit G
attached hereto. The JSC may change its size from time to time by mutual consent
of the Parties. Oncobiologics shall appoint one (1) of its representatives to
act as the chairperson of the JSC. The role of the chairperson shall be to
convene and preside at the JSC meeting, to ensure the circulation of meeting
agendas in advance of JSC meetings and to prepare meeting minutes and circulate
to all of the JSC members such minutes that reflect all material decisions made
at such meetings.

 

10

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3.3         Meetings. The JSC shall meet at least once per calendar month during
the Term, unless the Parties mutually agree in writing to a different frequency
for such meetings. Either Party may also call a special meeting of the JSC (by
videoconference or teleconference) upon at least [***] prior written notice to
the other Party in the event such Party reasonably believes that a significant
matter must be addressed prior to the next regularly scheduled meeting. The JSC
may meet in person, by videoconference or by teleconference (provided, however,
that, unless the Parties otherwise mutually agree, at least [***] JSC meetings
per [***] shall be in person until commencement of Development Stage 3 with
respect to a Product in the Field in the Territory, after which at least [***]
JSC meeting per [***] shall be in person, and MTTR shall have the right to
select the location of the first in-person meeting (and, thereafter, the
location shall be selected by the Parties on an alternating basis). [***]. The
participation at JSC meetings by the Consultants, in accordance with Section
3.2(a), shall be mandatory. Oncobiologics may have additional employee
representatives and consultants of Oncobiologics attend JSC meetings as
non-voting participants, including one employee to act as secretary of the
meeting. MTTR may have additional employee representatives and consultants of
MTTR attend JSC meetings as non-voting participants. All JSC meetings shall be
conducted in English and all communications under this Agreement shall be in
English. The chairperson shall send draft meeting minutes to each representative
of the JSC for review and approval within [***] after the applicable meeting.
Such minutes shall be deemed approved when signed by the chairperson from
Oncobiologics and a JSC member from MTTR; such sign off should not be delayed
and be provided within [***] after receipt thereof unless one or more JSC
representatives object to the accuracy of such minutes within said [***] period.

 

3.4         Decision Making. The JSC shall be primarily a forum for information
exchange and discussion; provided that, to the extent that any decisions need to
be made pursuant to this Agreement, the JSC shall strive to seek consensus in
its actions and decision making process, with each Party having collectively one
(1) vote in all decisions. If after reasonable discussion and good faith
consideration of each Party’s view on a particular matter before the JSC, the
representatives of the Parties cannot reach an agreement as to such matter
within the course of such JSC meeting, then, and subject to Section 3.5,
Oncobiologics shall have the final decision-making authority with respect to
such matter, including with respect to matters regarding the Development,
manufacture, seeking Regulatory Approval or Commercialization of Products under
this Agreement; [***].

 

3.5         Limitation of JSC Authority. The JSC shall only have the powers
expressly assigned to it in this Article 3 and elsewhere in this Agreement and
shall not have the authority to: (a) modify or amend the terms and conditions of
this Agreement (including any material alteration to the terms of the Services
or time commitments of any Consultant); (b) waive or determine either Party’s
compliance with the terms and conditions of under this Agreement; or (c) decide
any issue in a manner that would conflict with the express terms and conditions
of this Agreement.

 

11

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4.            Development Program

 

4.1         Conduct of Development Activities. Except as expressly set forth in
Exhibit A or otherwise in this Agreement with respect to Development-related
Services to be conducted by MTTR, Oncobiologics shall have the sole right and
responsibility, at its sole cost and expense, in each case in accordance with
the Development Plan, for the conduct of all Development activities applicable
to Products in the Field in the Territory. At all times during the Term, MTTR
shall, through the Consultants, provide Services to Oncobiologics with respect
to the Development of Products in the Field for all Indications for which
Oncobiologics intends to pursue Regulatory Approval in the Territory.

 

4.2         Preparation of Development Plans. MTTR will prepare the non-clinical
safety and clinical development plan for the Development of Products in the
Field in the Territory (which plan shall include, for clarity, any MTTR
Regulatory Strategy existing as of such date with respect to the Development of
such Products in the Field in the Territory) (collectively, the “Development
Plan”), including any updates thereto, in accordance with this Section 4.2. The
Development Plan shall reflect at least the use of Commercially Reasonable
Efforts to obtain Regulatory Approval of the Product in the Field for [***]. The
initial Development timeline is attached hereto as Exhibit E. Subject to the
remainder of this Section 4.2, MTTR shall submit any non-material updates to the
Development Plan to Oncobiologics for review and approval by Oncobiologics. MTTR
will incorporate all feedback provided by Oncobiologics (after any reasonable
discussion requested by MTTR) with respect to the Development Plan, and the
Parties will communicate, cooperate and share information with each other on an
ongoing basis during the Term in order to keep each other informed as to the
Development of the Product and enable MTTR to revise the Development Plan to
reflect the then-current plans for Oncobiologics’s Development of Products in
the Field in the Territory. MTTR shall provide any material updates to the
Development Plan to the JSC at least [***] for review and approval by the JSC in
accordance with Article 3. The Development Plan and updates thereto shall
contain a reasonably detailed summary of (a) all major Development activities
(including all clinical studies) conducted under this Agreement since the last
Development Plan and (b) all major Development activities proposed to be
conducted under this Agreement, including the anticipated timelines for
achieving such activities.

 

4.3         Initial Development Activities.

 

(a)          Oncobiologics will initially Develop and submit for Regulatory
Approval Products in the following Indications: (i) intravitreal injection of
Product for the treatment of Wet AMD (the “First Indication”), and (ii)
intravitreal injection of Product for the treatment of DME (the “Second
Indication”). The Parties shall jointly discuss and evaluate, through the JSC,
the Development of Products for treatment of Indications other than the First
Indication and Second Indication (each, an “Additional Indication”). For
clarity, the terms “First Indication”, “Second Indication” and “Additional
Indications” may not track the actual temporal order of Development of the
Product (i.e., Oncobiologics may Develop the Product in the Field for the Second
Indication or an Additional Indication prior to the First Indication), as
discussed by the Parties through the JSC and without limiting Section 4.3(b).

 

12

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(b)          Oncobiologics will use Commercially Reasonable Efforts to Develop
and seek Marketing Approval of a Product in the Field for the First Indication,
the Second Indication, or an Additional Indication (whichever Indication is the
lead Indication at such time). Oncobiologics will not delay filing for Marketing
Approval in the U.S. of a Product in the Field for the lead Indication by more
than one (1) Calendar Quarter as a result of insufficient funding of the
program. For clarity, in the event that Development Costs incurred specifically
for (i) conducting the Pilot Study and Pivotal Study (but excluding costs
incurred in manufacturing and/or supplying Products for use in such studies),
and (ii) obtaining Regulatory Approval of Products in the Field in the U.S. (but
excluding any PDUFA Fees and all other Development or Commercialization costs
incurred by Oncobiologics) either exceed or are reasonably likely to exceed
[***] U.S. Dollars ($[***]) ([***]), then Oncobiologics termination of the
Development of Products shall not be considered a failure to use Commercially
Reasonable Efforts.

 

4.4         Development Stages. The development stages for Development of the
Products under this Agreement shall be as set forth below (each, a “Development
Stage”).

 

(a)          Development Stage 1A: commences on the Effective Date and ends upon
the first Successful First FDA Interaction;

 

(b)          Development Stage 1B: commences upon the first Successful First FDA
Interaction and ends upon the first completion (i.e., last patient completion of
follow-up) of a Pilot Study;

 

(c)          Development Stage 2: commences upon the first completion of a Pilot
Study and ends upon the first achievement of the Primary End Point in a Pivotal
Study;

 

(d)          Development Stage 3: commences upon the first achievement of the
Primary End Point in a Pivotal Study and ends upon the First Commercial Sale of
a Product for use in any Approved Indication in the U.S.; and

 

(e)          Development Stage 4: commences upon the First Commercial Sale of a
Product for use in any Approved Indication in the U.S.

 

5.            Exclusivity; ROFN; Limitations

 

5.1         Exclusivity. During the Term, MTTR shall cause each Consultant not
to work for, assist or enable in any way, directly or indirectly, any Third
Party with respect to the development or commercialization of any Biosimilar of
bevacizumab in the Field; so long as Oncobiologics is using Commercially
Reasonable Efforts to Develop and/or Commercialize a Product in the Field in the
Territory and making all undisputed payments owed to MTTR in connection
therewith, in accordance with Article 9. MTTR shall ensure that each Consultant
acknowledges and abides by the obligations of exclusivity owed to Oncobiologics
pursuant to this Section 5.1.

 

5.2         Right of First Negotiation. [***]

 

13

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5.3         Limitations.

 

(a)          Except as expressly set forth in Section 5.2, Oncobiologics
reserves the right to engage other Third Party contractors to perform any of its
Development, manufacturing, regulatory or Commercialization activities under
this Agreement (“Oncobiologics Service Providers”), subject to binding such
Third Party contractor to confidentiality and non-use restrictions that are
consistent with the provisions of Article 13 with respect to any Confidential
Information of MTTR disclosed to such Third Party contractor. Oncobiologics
shall permit Oncobiologics Service Providers to disclose Confidential
Information of Oncobiologics to MTTR for the sole purpose of MTTR performing its
obligations under this Agreement, including the performance of Services, and
shall, at MTTR’s request, promptly inform such Third Party contractor of such
permission. Notwithstanding anything to the contrary herein, with respect to any
such Confidential Information of Oncobiologics disclosed to MTTR by an
Oncobiologics Service Provider, Oncobiologics shall be deemed the “Disclosing
Party” of such Confidential Information and the provisions of Article 13 shall
apply with equal force and effect to protect the confidentiality, non-use and
non-disclosure of such Confidential Information by MTTR. Subject to the terms
and conditions of this Agreement, MTTR shall have the right to discuss with any
Oncobiologics Service Provider the performance of any of its obligations under
this Agreement but not to engage or solicit any Oncobiologics Service Provider
to work directly for MTTR to perform such obligations without obtaining prior
written consent from Oncobiologics (which consent may not be unreasonably
withheld, conditioned or delayed). For clarity, as long as MTTR is complying
with its obligations under this Agreement, Oncobiologics shall not prohibit any
Oncobiologics Service Provider from working with MTTR pursuant to the
immediately preceding sentence. For avoidance of doubt, MTTR may discuss, engage
or solicit any Oncobiologics Service Provider for the performance of any
activities outside the scope of this Agreement that are not in violation of
MTTR’s obligations under Section 5.1. Upon termination or expiration of this
Agreement, MTTR shall not require Oncobiologics’s approval in order to work with
any Oncobiologics Service Provider.

 

(b)          Subject to Section 5.1, MTTR and each Consultant reserves the right
to perform services for other persons, provided that the performance of such
services do not conflict or interfere with the Services or MTTR’s obligations
under this Agreement.

 

6.            Regulatory Responsibilities

 

6.1         Regulatory Activities. Except as expressly set forth in Exhibit A or
otherwise in this Agreement with respect to regulatory-related Services to be
conducted by MTTR, Oncobiologics will have the sole right and responsibility, at
its sole cost and expense, for all regulatory activities with respect to
Products in the Field in the Territory, and Oncobiologics shall have final
decision-making authority with respect thereto, taking into good faith
consideration MTTR’s perspective as provided through the JSC and provided that
Oncobiologics shall exercise such final decision-making authority in a manner
that does not delay, and is consistent with the exercise of Commercially
Reasonable Efforts with respect to, the conduct of regulatory activities with
respect to Products in the Field in the Territory.

 

14

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6.2         Responsibility for Regulatory Filings. Oncobiologics shall have the
sole right and responsibility, at its sole expense, to prepare, file, prosecute
and maintain all regulatory filings for Products in the Territory in
Oncobiologics’s own name; provided that, MTTR shall provide such
regulatory-related Services as set forth in Exhibit A, including providing
Oncobiologics with drafts of all regulatory filings as provided therein within a
reasonable time prior to submission for Oncobiologics’s review, comment and
approval, and timely incorporating any feedback provided by Oncobiologics with
respect to such regulatory filings. The Parties will communicate, cooperate and
share information with each other on an ongoing basis during the Term in order
to enable MTTR to prepare and update all applicable regulatory filings.

 

6.3         Interactions with Regulatory Authorities. Oncobiologics will
oversee, monitor and manage all regulatory interactions and communications with
Regulatory Authorities with respect to Products in the Territory; provided that,
MTTR shall assist Oncobiologics as reasonably requested by Oncobiologics in
drafting (including any amendments or revisions to such drafts) or responding to
any such regulatory communications and providing such other regulatory-related
Services as set forth in Exhibit A. As between the Parties, Oncobiologics shall
be responsible for all reporting to Regulatory Authorities with respect to any
adverse events occurring with respect to any Product in the Field in the
Territory, in accordance with Applicable Law. MTTR shall, through the JSC, keep
Oncobiologics reasonably informed of regulatory developments related to Products
in the Field in the Territory for which MTTR is responsible pursuant to this
Agreement and shall notify Oncobiologics in writing of any decision by any
Regulatory Authority in the Territory regarding Products in the Field of which
it is aware. Oncobiologics shall keep MTTR reasonably informed of regulatory
developments and regulatory activities conducted by or on behalf of
Oncobiologics with respect to the Product (in and outside the Field) that are
relevant to the Field, including with respect to the biosimilar approval process
and the biosimilar patent dance for the Product, and shall notify MTTR in
writing of any decision by any Regulatory Authority in the Territory regarding
Products that is relevant to the Field of which it is aware.

 

6.4         Regulatory Meetings. Oncobiologics shall provide MTTR with at least
[***] prior written notice (or, to the extent such meeting or discussion is
scheduled in less than [***], immediate notice) of any material meeting or
discussion with any Regulatory Authority in the Territory related to Products in
the Field. One (1) or more of the Consultants shall attend such meetings;
provided that, with respect to meetings for which Oncobiologics has given less
than [***] prior written notice, the Consultants shall, upon Oncobiologics’s
request, attend such meeting by teleconference if in-person attendance is not
practicable. Oncobiologics shall reimburse Consultants for reasonable,
documented travel, meal and lodging costs for such attendance to the extent in
accordance with the MTTR Travel Policy in Exhibit H attached hereto.

 

6.5         Remedial Actions. Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Product may be subject to any recall, corrective action or other
regulatory action by any Governmental Authority or Regulatory Authority (a
“Remedial Action”). The Parties shall assist each other in gathering and
evaluating such information as is necessary to determine the necessity of
conducting a Remedial Action. Oncobiologics shall have sole discretion with
respect to any matters relating to any Remedial Action in the Territory,
including the decision to commence such Remedial Action and the control over
such Remedial Action. The cost and expenses of any Remedial Action in the
Territory shall be borne solely by Oncobiologics.

 

15

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7.           Commercialization

 

7.1         Responsibility for Commercialization of Products. Except as
expressly set forth in Exhibit A or otherwise in this Agreement with respect to
Commercialization-related Services to be conducted by MTTR, Oncobiologics will
have the sole right and responsibility for, and final decision-making authority
with respect to, the Commercialization of Products in the Field in the
Territory, including (a) the conduct of all pre-marketing, marketing, promotion,
sales, distribution, import and export activities (including the securing of
reimbursement, sales and marketing and any post-marketing trials or databases
and post-marketing safety surveillance); (b) the submission of applications for
reimbursement with respect to any Product in any country in the Territory; (c)
the identification and registration of all tradenames for any Product in the
Field in the Territory; (d) the out-licensing of intellectual property owned or
controlled by Oncobiologics that Covers any Product in the Field in the
Territory; and (e) the booking of all sales of Products in the Field in the
Territory, in each case in accordance with the Commercialization Plan. During
the Term, MTTR shall, through the Consultants, provide Services to Oncobiologics
with respect to the Commercialization of Products in the Field in the Territory
for all Approved Indications. Any promotion of the Product by any Active HCP
shall be subject to the prior approval of Oncobiologics. [***].

 

7.2         Preparation of Commercialization Plan. MTTR will prepare the plan
for the Commercialization of each Product in the Field in the Territory
(“Commercialization Plan”) and any updates thereto, in accordance with this
Section 7.2. MTTR shall submit the initial Commercialization Plan to the JSC for
review and approval by the JSC, no later than [***] prior to the expected date
of First Commercial Sale of such Product. MTTR will incorporate all feedback
provided by Oncobiologics (after any reasonable discussion requested by MTTR)
with respect to such Commercialization Plan, and the Parties will communicate,
cooperate and share information with each other on an ongoing basis through the
Term to keep each other informed as to the Commercialization of the Product and
in order to enable MTTR to revise the Commercialization Plan to reflect
Oncobiologics’s then-current plans for Commercialization of Products in the
Field in the Territory. The Commercialization Plan shall reflect at least the
use of Commercially Reasonable Efforts to market and sell the Product in the
Field [***]. MTTR shall provide any material updates to the Commercialization
Plan to the JSC at least [***] each [***] for review and approval by the JSC in
accordance with Article 3. The Commercialization Plan and updates thereto shall
contain a reasonably detailed summary of (a) all major Commercialization
activities conducted with respect to Products in the Field in the Territory
since the last Commercialization Plan and (b) and all major Commercialization
activities proposed to be conducted with respect to Products in the Feld in the
Territory, including the anticipated timelines for achieving such activities.
Subject to Section 4.3(b), Oncobiologics will use Commercially Reasonable
Efforts to execute the Commercialization Plan and maximize sales of Products for
the Field in the Territory.

 

16

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8.            Manufacturing

 

8.1         Responsibility. Oncobiologics will have the sole right and
responsibility, at its sole cost and expense, to manufacture clinical and
commercial supply of Products to support the Development and Commercialization
of the Products for the Field in the Territory, and shall have final
decision-making authority with respect thereto, taking into good faith
consideration MTTR’s perspective as provided through the JSC and provided that
Oncobiologics shall exercise such final decision-making authority in a manner
that does not materially delay, and is consistent with the exercise of
Commercially Reasonable Efforts with respect to, the manufacture of Products for
Development and Commercialization. Oncobiologics shall keep MTTR reasonably
informed of the manufacturing activities for the Products (in and outside the
Field) by or on behalf of Oncobiologics that are relevant to manufacture of the
Products for the Field.

 

9.            Compensation

 

9.1         Retainer Fees.

 

(a)          Monthly Retainer Fee. In partial consideration for the Services
rendered pursuant to this Agreement and for the assignment of MTTR’s right,
title and interest in Inventions pursuant to this Agreement, Oncobiologics will
pay MTTR a monthly retainer fee (“Monthly Retainer Fee”) in the amount and
pursuant to the schedule set forth in the table below (subject to Section 9.3).
For clarity, MTTR shall provide a single invoice per month setting forth in an
itemized fashion the costs attributable to work performed by each Consultant and
the aggregate amount payable for such month. Oncobiologics shall pay all
undisputed amounts of such invoice monthly, in arrears, within [***] after
receipt of such invoice from MTTR. MTTR shall be solely responsible for all
payments to be made to the Consultants.

 

Timeframe Consulting Fee ($) (i) Commencing on the Effective Date, until one
year after the Effective Date monthly installments of US$58,333 (ii) Commencing
one year after the Effective Date until the First Commercial Sale of a Product
in the Field in the U.S. monthly installments of $105,208 (iii) Commencing after
First Commercial Sale of a Product in the Field in the U.S. monthly installments
of $170,833

 

(b)          Offset of Retainer Fee; Reduction in Retainer Fee. The payment of
the Monthly Retainer Fee set forth in Section 9.1(a)(iii) shall be offset
against any Profit Share payable to MTTR under Section 9.2. In any Calendar Year
(commencing one year after a J code has been obtained pursuant to the Health
Care Procedure Coding System processes for a Product in the U.S. in an Approved
Indication, a “J Code”)) in which the Net Revenues for Products in the U.S. in
all Approved Indications is less than [***] Dollars ([***]), the Monthly
Retainer Fee set forth in Section 9.1(a)(iii) shall be reduced by fifty percent
(50%).

 

17

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(c)          Reconciliation of Payments. Within [***] after the end of each
Calendar Quarter, Oncobiologics shall conduct a reconciliation and determine if
any reconciliation payment is due from one Party to another for Monthly Retainer
Fees paid by Oncobiologics to MTTR in the prior Calendar Quarter and, if so, the
amount of such reconciliation payment period. If any such payment is owed, the
applicable Party shall make such payment to the other Party within [***] after
the reconciliation.

 

9.2         Profit Share.

 

(a)          Profit Sharing. Subject to Section 9.3, following the First
Commercial Sale of any Product in the Field in the U.S., Oncobiologics shall pay
to MTTR an initial percentage of the Net Profits (if any), in accordance with
Exhibit C (“Profit Sharing Percentage”; such profit share, the “Profit Share”);
[***]. For clarity, the Profit Sharing Percentage shall reset to the initial
Profit Sharing Percentage on a Calendar Year-by-Calendar Year basis.

 

(b)          Profit Reports. Within [***] after the end of each [***] following
the First Commercial Sale of a Product in the Field in the Territory,
Oncobiologics shall submit to MTTR a report setting forth, with respect to the
previous [***]: (i) an itemized calculation of the Net Profits for each Product,
(ii) the amount of each Actual Deductible Cost deducted from such Net Profits,
along with a reasonable basis and explanation for the inclusion of any such
costs and expenses that are not specific to use of Products in the Field, the
sum of the aggregate Actual Deductible Costs and the calculation for the
Adjusted Deductible Cost (if different from the Actual Deductible Cost) and
(iii) a calculation of the amount of Net Profits, if any (the “Net Profit
Report”). MTTR shall have the right to review and submit any reasonable
objection to the calculation of Net Profits within [***] following its receipt
of the Net Profit Report from Oncobiologics. Reasonably prior to the delivery of
the first Net Profit Report, the Parties, along with their respective
accountants, shall discuss and agree on financial accounting matters with
respect to the determination and reporting of Net Profits, Actual Deductible
Costs and Adjusted Deductible Costs, including any procedures, allocation
mechanisms and reporting requirements. In the event that the Parties are not
able to agree on such financial accounting matters (after good faith discussions
of at least [***]), then such disagreement shall be referred to an independent
certified public accounting firm for binding resolution (the cost of which shall
be shared by the Parties).

 

(c)          Payments. Oncobiologics shall pay all undisputed amounts owed to
MTTR pursuant to this Section 9.2, if any, at the time of submission of the Net
Profit Report.

 

9.3         Limitations.

 

(a)          The payment of Monthly Retainer Fees and Net Profits to MTTR shall
be contingent upon the performance by each Consultant of the obligations
assigned to such Consultant under the Services Schedule or otherwise under this
Agreement in accordance with the terms and conditions of this Agreement.

 

18

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(b)          In the event that a Consultant performs fewer hours of work, on an
FTE basis (as described in Section 2.2(b)) for a particular Calendar Quarter
than such Consultant should perform pursuant to the agreed-upon time commitment
for such Consultant for the relevant Development Stage of the Product, as set
forth in Exhibit B (e.g., if, during a given Calendar Quarter, [***] performs
work at a [***]% FTE level rather than [***]% during Development Stage 1), then
Oncobiologics shall have the right to offset future payments owed to MTTR under
Sections 9.1 and 9.2 by the pro rata amount overpaid to MTTR for such Consultant
(on the basis of an hourly rate for such Consultant determined by the
anticipated total of Monthly Retainer Fees for the Calendar Quarter, the hours
required to be performed by such Consultant during the applicable Calendar
Quarter and such Consultant’s share of the Profit Sharing Percentage specified
in Exhibit C). In the event that there is no possibility of a future payment
owed to MTTR, MTTR shall refund the amount of such overpayment within [***]
after receipt of any invoice from Oncobiologics. If a Consultant needs to
perform more hours of work during any Calendar Quarter than agreed upon in
Exhibit B, then MTTR will notify Oncobiologics in writing and shall obtain
written approval of Oncobiologics prior to incurring any expenses. In the event
that Oncobiologics approves of such overtime expenses, Oncobiologics shall pay a
pro rata amount for such hours (on the basis of an hourly rate determined as set
forth above in this Section 9.3(b)). Notwithstanding anything to the contrary in
this Agreement, unless any such additional hours are pre-approved by
Oncobiologics, no Consultant shall, with respect to a given Calendar Quarter, be
obligated to perform more hours of work under this Agreement than as set forth
in Exhibit B.

 

9.4         Change of Control. In the event of (x) a Change of Control of
Oncobiologics; (y) an acquisition by a Third Party of Oncobiologics’s rights to
the Product in its entirety, through the sale and/or exclusive out-license by
Oncobiologics of all or substantially all of Oncobiologics’s assets relating to
the Product, including all intellectual property owned or controlled by
Oncobiologics that Covers the Product, for use in all fields on a worldwide
basis; or (z) an acquisition by a Third Party of Oncobiologics’s rights to the
Product for use in the Field on a worldwide basis, through the sale and/or
exclusive out-license by Oncobiologics of all or substantially all of
Oncobiologics’s assets primarily relating to the Product, including all
intellectual property owned or controlled by Oncobiologics that Covers the
Product, for use in the Field on a worldwide basis, (each of (x)-(z), an
“Acquisition Event”) the following will apply:

 

(a)          Oncobiologics will have the right to assign this Agreement in
connection with such Acquisition Event in accordance with the terms of Section
16.1;

 

(b)          In each case of (x), (y) and (z), MTTR shall be entitled to
receive, within [***] after Oncobiologics’s receipt thereof, an amount as
follows (such amount as described below, the “Shared Acquisition
Consideration”):

 

(1)         in each case of (x), MTTR shall be entitled to receive an amount
equal to [***];

 

(2)         in each case of (y), MTTR shall be entitled to receive an amount
equal to [***];

 

19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(3)         in the case of (z), MTTR shall be entitled to receive an amount
equal to [***]; and

 

(4)         in the event that an Acquisition Event occurs prior to the first
effective IND filing for the Product in the Field, then in each of (x), (y) and
(z), [***].

 

(c)          Following such Acquisition Event, [***].

 

(d)         [***], the terms of this Agreement shall continue as between MTTR
and Oncobiologics’s assignee on the same terms as between MTTR and
Oncobiologics, provided that if this Agreement is terminated in its entirety
pursuant to Sections 15.5(a) or for any termination with respect to any
Consultant pursuant to Section 15.5(b), then MTTR shall pay to Oncobiologics a
percentage of the Shared Acquisition Consideration received by MTTR that is
allocated to the applicable terminated Consultant as follows:

 

Date of Applicable Termination Applicable Percentage [***] [***] [***] [***]
[***] [***] [***] [***]

 

In no event shall Oncobiologics structure the acquisition consideration received
pursuant to subsections (x), (y) or (z) above with the intent to evade payment
obligations owed to MTTR. Any dispute with respect to payments owed to MTTR
pursuant to this Section 9.4 [***] shall be resolved by referring such dispute
to an independent valuation firm mutually selected by the Parties; each Party
shall provide the valuation firm with all information and materials in its
possession or control as requested by the valuation firm in connection with such
valuation.

 

9.5         Payments; Withholding Tax.

 

(a)          Payments in Dollars. All payments owed by Oncobiologics under this
Agreement shall be made by wire transfer in immediately available funds to a
bank and account designated in writing by MTTR. For clarity, all payments made
pursuant to this Agreement shall be in U.S. dollars.

 

(b)          Withholding Taxes. If Applicable Law requires withholding of income
or other taxes due by Oncobiologics and imposed upon any payments made by
Oncobiologics to MTTR under this Agreement, Oncobiologics shall (i) make such
withholding payments as may be required, (ii) subtract such withholding payments
from such payments, (iii) submit appropriate proof of payment of the withholding
taxes to MTTR within a reasonable period of time, and (iv) promptly provide MTTR
with all official receipts with respect thereto.

 

20

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(c)          Foreign Currency Exchange. If, in any Calendar Quarter, Net Profits
are received by Oncobiologics in any currency other than U.S. dollars, such Net
Profits shall be converted into U.S. dollars as follows: (A/B), where: “A” =
foreign “Net Profits” in such Calendar Quarter expressed in such foreign
currency; and “B” = the applicable foreign exchange conversion rate, expressed
in local currency of the foreign country per U.S. dollar (using, as the
applicable foreign exchange rate, the average of the daily closing rates
published in the eastern edition of The Wall Street Journal under the heading
“Money Rates,” or any other mutually agreed upon source, for such Calendar
Quarter).

 

(d)          Disputes. If, following the applicable due date for a payment owed
under this Agreement by one Party to the other Party, the Parties disagree with
respect to the calculation of such payment, any undisputed portion shall be paid
within [***] of the Parties’ agreement with respect to such undisputed portion
and the remaining, disputed portion shall be paid within [***] after the date on
which the Parties resolve the dispute in accordance with Section 16.4.

 

9.6         Interest on Late Payments. If either Party does not receive payment
of any sum due to it on or before the due date, interest shall thereafter accrue
on the sum due to the such Party until the date of payment at the per annum rate
of [***] percent ([***]%) over the then-current [***] reported in The Wall
Street Journal or the maximum rate allowable by Applicable Law, whichever is
lower.

 

9.7         Audit Rights. Each Party shall maintain complete and accurate
records in sufficient detail to permit the other Party to verify the accuracy of
the payment obligations hereunder. For clarity, (a) with respect to
Oncobiologics as the auditing Party, MTTR shall maintain records of the number
of hours worked by each Consultant during the Term in order for Oncobiologics to
verify payment amounts due under Sections 9.1 and 9.2, and (b) with respect to
MTTR as the auditing Party, Oncobiologics shall maintain records of Actual
Deductible Costs, Adjusted Deductible Costs, Net Revenues and Net Profits in
order for MTTR to verify the accuracy of the Net Profit Report furnished by
Oncobiologics pursuant to Section 9.2(b) and the amount of Profit Share and
other payments due under this Agreement. All payments and other amounts under
this Agreement shall be accounted for in accordance with GAAP. Upon reasonable
prior notice, such records shall be available for examination during regular
business hours for a period of [***] to which they pertain, and not more often
than once each Calendar Year, by an independent certified public accountant
selected by the auditing Party and reasonably acceptable to the other Party. Any
such auditor shall not disclose Confidential Information of the Party being
audited, except to the extent such disclosure is necessary to verify the
accuracy of the payment obligations hereunder. Any amounts shown to be owed but
unpaid shall be paid within [***] from the accountant’s report, plus interest
(as set forth in Section 9.6) from the original due date. Oncobiologics shall
bear the full cost of any audit conducted by or on behalf of Oncobiologics
unless such audit discloses an overpayment by Oncobiologics of more than [***]
percent ([***]%) of the amount due for the audited period, in which case MTTR
shall bear the full cost of such audit. MTTR shall bear the full cost of any
audit conducted by or on behalf of MTTR unless such audit discloses an
underpayment by Oncobiologics of more than [***] percent ([***]%) of the amount
due for the audited period, in which case Oncobiologics shall bear the full cost
of such audit.

 

21

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10.         Intellectual Property

 

10.1       Ownership of Inventions. Other than with respect to MTTR Regulatory
Strategy, MTTR and each of the Consultants hereby irrevocably assigns, grants
and conveys to Oncobiologics all of its right, title and interest now existing
or that may exist in the future in and to any Deliverable, document,
development, invention, know-how, design, process, technique, trade secret, or
idea, and all intellectual property rights related thereto, that is created,
generated, authored, conceived or reduced to practice by each Consultant, in the
course of performing Services and to the extent related to a Product under this
Agreement (the “Inventions”), including all copyrights, trademarks, patents or
other intellectual property rights relating thereto. MTTR agrees that any and
all Inventions shall be and remain the property of Oncobiologics. MTTR will use
Commercially Reasonable Efforts to promptly disclose to Oncobiologics all
Inventions, and in any event will promptly disclose to Oncobiologics any
material Inventions. MTTR agrees to execute, at Oncobiologics’s request and
expense, all documents and other instruments necessary or desirable to confirm
such assignment with respect to the Inventions. In the event that MTTR does not,
for any reason, execute such documents within a reasonable time of
Oncobiologics’s request, MTTR and each of the Consultants hereby irrevocably
appoints Oncobiologics as MTTR’s or such Consultant’s attorney-in-fact solely
for the purpose of executing such documents on MTTR’s (or such Consultant’s)
behalf, which appointment is coupled with an interest. MTTR shall not attempt to
register any works created by MTTR pursuant to this Agreement that pertain to
Products at the U.S. Copyright Office, the U.S. Patent & Trademark Office, or
any foreign copyright, patent, or trademark registry. MTTR retains no rights in
the Inventions and agrees not to challenge Oncobiologics’s ownership of the
rights embodied in the Inventions. MTTR and each of the Consultants further
agrees, at Oncobiologics request and expense, to assist Oncobiologics in every
proper way to enforce Oncobiologics’s rights relating to the Inventions in any
and all countries, including, but not limited to, executing, verifying and
delivering such documents and performing such other acts (including appearing as
a witness) as Oncobiologics may reasonably request for use in obtaining,
perfecting, evidencing, sustaining and enforcing Oncobiologics’s rights to the
Inventions.

 

10.2      Artist’s, Moral, and Other Rights. If MTTR has any rights, including
without limitation “artist’s rights” or “moral rights,” in any Invention which
cannot be assigned (the “Non-Assignable Rights”), MTTR agrees to waive
enforcement worldwide of such rights against Oncobiologics. In the event that
MTTR has any such rights that cannot be assigned or waived, MTTR, on behalf of
itself and each of the Consultants, hereby grants to Oncobiologics a
royalty-free, paid-up, exclusive, worldwide, irrevocable, sublicenseable,
transferable perpetual license under the Non-Assignable Rights to (a) use, make,
have made, sell, have sold, offer to sell, import, export or otherwise exploit
and (b) reproduce, distribute, create derivative works of, publicly perform and
publicly display, the Invention in any medium or format, whether now known or
later developed.

 

22

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10.3      License to MTTR Regulatory Strategy. Effective upon termination or
expiration of this Agreement and subject to the terms of Section 15.7, MTTR
hereby grants, and agrees to grant, to Oncobiologics a non-exclusive
sublicenseable, transferable (in accordance with Section 16.1) license, under
the MTTR Regulatory Strategy, to use, make, have made, sell, have sold, offer
for sale, import, export or otherwise exploit Products in the Field in the
Territory.

 

10.4      No Conflicts. MTTR represents that [***] is, as of the Effective Date,
a full time employee and faculty member of the [***] and may become, in the
future, employed by another academic or research institution (such academic or
research institution, an “Institution”). Nothing in this Agreement shall be
construed to conflict with his obligations and duties as such, including his
duties (a) to protect information that is confidential and/or proprietary to
[***] or any Institution, (b) to not disclose such protected information to
either MTTR or Oncobiologics, or any Third Party, or (c) to fully comply with
[***] or any Institution’s patent policy and other applicable policies and
regulations, including with respect to conflicts of interest and disclosure of
this Agreement to [***] or any Institution as required to comply with such
policies and regulations.

 

11.          Representations, Warranties and Covenants

 

11.1       Mutual Representations, Warranties and Covenants. Each Party hereby
represents, warrants and covenants, as applicable, to the other Party as
follows:

 

(a)          Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Applicable Laws of the jurisdiction in which it is incorporated.

 

(b)          Corporate Power, Authority and Binding Agreement. As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder; (iii) this Agreement has been duly executed and delivered on behalf
of such Party, and constitutes a legal, valid, and binding obligation of such
Party that is enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar
Applicable Laws affecting creditors' rights and remedies generally; and (iv) the
execution, delivery and performance of this Agreement by such Party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any Applicable
Laws.

 

(c)          Compliance.

 

(i)          In the performance of its obligations under this Agreement, each
Party shall comply, and shall cause its and its Affiliates’ employees and
contractors to comply, with Anti-Corruption Laws and all Applicable Laws.
Without limiting the foregoing, each Party, and its and its Affiliates’
employees and contractors, shall not, in connection with the performance of this
Agreement, directly or indirectly through Third Parties, pay, promise, or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to any public official or
other person or entity for the purpose of obtaining or retaining business for or
with, or directing business to, any person, including, without limitation,
either Party.

 

23

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(ii)         Each Party shall immediately notify the other Party if it has any
information or suspicion that there may be a violation of any Applicable Laws
(including Anti-Corruption Laws) in connection with its performance under this
Agreement. In the event that either Party has violated or been suspected of
violating any of its obligations, representations, warranties or covenants in
this Section 11.1(c), such Party will take reasonable actions to remedy such
breach and to prevent further such breaches from occurring.

 

(iii)        Notwithstanding the foregoing, each Party will have the right, upon
reasonable prior written notice and during the other Party’s regular business
hours, to audit the other Party’s books and records in the event that a
suspected violation of any Anti-Corruption Law needs to be investigated (in such
Party’s reasonable, good-faith discretion). Such audit shall be conducted by
such Party’s audit team comprised of qualified auditors who have received
anticorruption training. For clarity, a credible finding, after a reasonable
investigation, of any breach of subsections (i) or (ii) above with respect to
any Anti-Corruption Law, shall be deemed a material breach of this Agreement and
allow the non-breaching Party to terminate this Agreement in accordance with
Section 15.2.

 

11.2      MTTR Representations and Warranties. MTTR hereby represents, warrants
and covenants to Oncobiologics that:

 

(a)          MTTR has the right and unrestricted ability to assign all
Inventions to Oncobiologics in accordance with Article 10, and each of the
Consultants is bound by an enforceable written agreement pursuant to which such
Consultant assigns to MTTR all of its right, title and interest in all
Inventions;

 

(b)          MTTR shall (and shall ensure that each of its Consultants shall)
use Commercially Reasonable Efforts, and shall devote the time necessary on an
ongoing basis, to perform the Services in accordance with the Services Schedule
and all other terms of this Agreement. MTTR shall (and shall ensure that each of
its Consultants shall) use Commercially Reasonable Efforts to complete the
Services in a timely manner and in accordance with timelines mutually agreed by
Oncobiologics and MTTR, including as set forth in the Services Schedule. The
Services, and the results thereof, will be performed with, and be the product
of, the professional skill and expertise consistent with industry standards for
the performance of similar services; and

 

(c)          [***].

 

11.3      Oncobiologics Representations and Warranties.

 

(a)          Oncobiologics hereby represents, warrants and covenants to MTTR
that, as of the Effective Date, there are no Third Party IP Agreements [***].

 

24

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(b)          [***].

 

11.4      No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY OR ITS AFFILIATE,
AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED. For avoidance of doubt, neither Party
guarantees any outcome with respect to the activities conducted under this
Agreement.

 

12.          Independent Contractor Relationship

 

12.1       Independent Contractor. MTTR (and each Consultant) is an independent
contractor and not an employee of the Oncobiologics. Nothing in this Agreement
is intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. MTTR is not authorized to represent that it
or any Consultant is an agent, employee, or legal representative of
Oncobiologics. MTTR is not authorized to make any representation, contract, or
commitment on behalf of Oncobiologics or incur any liabilities or obligations of
any kind in the name of or on behalf of the Oncobiologics.

 

12.2       Tax Treatment. MTTR and Oncobiologics agree that Oncobiologics will
treat MTTR as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. MTTR agrees, as
an independent contractor, that neither it nor its employees are entitled to
unemployment benefits in the event this Agreement terminates, or workers’
compensation benefits in the event that MTTR, or any employee of MTTR, is
injured in any manner while performing obligations under this Agreement. MTTR
will be solely responsible to pay any and all local, state, and/or federal
income, social security and unemployment taxes for MTTR and its employees.
Oncobiologics will not withhold any taxes or prepare W-2 Forms for MTTR, but
will provide MTTR with a Form 1099, if required by Applicable Law. MTTR is
solely responsible for, and will timely file all tax returns and payments
required to be filed with, or made to, any Governmental Authority with respect
to the performance of Services and receipt of fees under this Agreement. MTTR is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing Services under this Agreement, except as provided
herein. No part of MTTR’s compensation will be subject to withholding by
Oncobiologics for the payment of any social security, federal, state or any
other employee payroll taxes. Oncobiologics will regularly report amounts paid
to MTTR with the appropriate taxing authorities, as required by Applicable Law.

 

12.3       No Employee Benefits. MTTR acknowledges and agrees that neither it
nor anyone acting on its behalf shall receive any employee benefits of any kind
from Oncobiologics. MTTR (and MTTR’s agents, employees, and subcontractors) is
excluded from participating in any fringe benefit plans or programs as a result
of the performance of Services under this Agreement, without regard to MTTR’s
independent contractor status. In addition, MTTR (and MTTR’s agents, employees,
and contractors) waives any and all rights, if any, to participation in any of
Oncobiologics’s fringe benefit plans or programs including, but not limited to,
health, sickness, accident or dental coverage, life insurance, disability
benefits, severance, accidental death and dismemberment coverage, unemployment
insurance coverage, workers’ compensation coverage, and pension or 401(k)
benefit(s) provided by Oncobiologics to its employees.

 

25

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12.4      Expenses and Liabilities. MTTR agrees that as an independent
contractor, it is solely responsible for all expenses (and profits/losses) it
incurs in connection with the performance of Services. MTTR understands that it
will not be reimbursed for any supplies, equipment, or operating costs, nor will
the costs of doing business be defrayed in any way by Oncobiologics except as
set forth in this Agreement; provided however, that MTTR will be reimbursed for
reasonable travel and other business expenses in accordance with the travel
policy attached hereto as Exhibit H, to the extent pre-approved by a senior
executive of Oncobiologics.

 

13.          Confidentiality

 

13.1      Confidentiality Obligations. Each of Oncobiologics and MTTR, as a
Receiving Party, hereby agrees that, during the Term and for an additional [***]
after termination or expiration of this Agreement, it will (and in the case of
MTTR, will ensure that Consultants will): (a) maintain in confidence such
Confidential Information of the Disclosing Party using not less than the efforts
such Receiving Party uses to maintain in confidence its own proprietary
information of similar kind and value, but in no event less than a reasonable
degree of efforts, (b) not disclose such Confidential Information of the
Disclosing Party to any Third Party without the prior written consent of the
Disclosing Party, except for disclosures expressly permitted under this Article
13; and (c) it will not use any Confidential Information of the Disclosing
Party, except as expressly permitted in this Agreement, including in connection
with the exercise of any rights or licenses granted hereunder. Notwithstanding
the foregoing, with respect to any Confidential Information that constitutes a
trade secret, the foregoing obligations of confidentiality, non-use and
non-disclosure shall continue for as long as such Confidential Information
remains a trade secret. Notwithstanding the definition of Confidential
Information in Section 1.16, Confidential Information of a Receiving Party will
not be deemed to include:

 

(a)          any information that is or becomes generally available to the
public other than as a direct or indirect result of the disclosure of any of
such information by the Receiving Party in violation of this Agreement;

 

(b)          any information that was in the Receiving Party’s possession
without obligations of confidentiality with respect thereto prior to the time it
was first made available to the Receiving Party by the Disclosing Party,
provided that the source of such information was not and is not known to the
Receiving Party to be bound by any contractual or other obligation of
confidentiality to the Disclosing Party or to any other entity with respect to
any of such information;

 

26

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(c)          any information that becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party, provided
that such source is not known to the Receiving Party to be bound by any
contractual or other obligation of confidentiality to the Disclosing Party or to
any other entity with respect to any of such information; or

 

(d)          any information that is developed by or on behalf of the Receiving
Party independently of the Disclosing Party’s Confidential Information and
without reference to or use of such Confidential Information.

 

13.2      Permitted Disclosures.

 

(a)          MTTR hereby agrees, as a Disclosing Party, that Oncobiologics, as a
Receiving Party, may disclose MTTR’s Confidential Information: (i) to any
Affiliate, or to its or its Affiliate’s employee, consultant, contractor,
subcontractor, agent or sublicensee on a need-to-know basis in order to enable
such person to exercise its rights, or to carry out its responsibilities, under
this Agreement; (ii) on a need-to-know basis to Oncobiologics’s professional,
legal or financial advisors; (iii) as reasonably necessary to any bona fide
actual or potential (A) permitted sublicensee of Oncobiologics’s rights
hereunder, or (B) investor, financer or commercial partner of Oncobiologics for
purposes of evaluating or carrying out an actual or potential investment,
merger, acquisition, consolidation, share exchange or other similar transaction
involving Oncobiologics and such Third Party; (iv) as reasonably necessary to
file, prosecute or maintain patent rights, or to file, prosecute or defend
litigation related to patent rights, in accordance with this Agreement; (v) as
reasonably required to obtain Regulatory Approvals; or (vi) as required by
Applicable Laws, including regulations promulgated by court orders,
administrative subpoenas and security exchanges; provided, that, in the case of
any disclosure under subsections (iv)-(vi), Oncobiologics shall (x) if
practicable, provide MTTR with reasonable advance notice of and an opportunity
to comment on any such required disclosure and (y) if requested by MTTR,
cooperate in all reasonable respects with the MTTR’s efforts to obtain
confidential treatment or a protective order with respect to any such
disclosure, at MTTR’s expense. Notwithstanding the foregoing in this Section
13.2(a), Oncobiologics shall not disclose any of MTTR’s Confidential Information
that is MTTR Regulatory Strategy to any Third Party during the Term and for an
additional [***] after the termination or expiration of this Agreement without
the prior written consent of MTTR, not to be unreasonably withheld, conditioned
or delayed, provided that Oncobiologics may disclose such MTTR Regulatory
Strategy without MTTR’s prior consent (AA) as reasonably required to be
disclosed to regulatory authorities for the purpose of obtaining or maintaining
Regulatory Approval of a Product in the Field in the Territory, in which case
the foregoing provisions of subsections (x) and (y) shall apply to such
disclosure and (BB) to a sublicensee of Oncobiologics under the license granted
to Oncobiologics under Section 10.3, to the extent reasonably necessary for such
sublicensee to exercise such sublicense.

 

(b)          Oncobiologics hereby agrees, as a Disclosing Party, that MTTR, as a
Receiving Party, may disclose Oncobiologics’s Confidential Information (i) to
any of its or Oncobiologics’s or Oncobiologics’s Affiliates’ consultants,
contractors, subcontractors, agents or sublicensees on a need-to-know basis in
order to exercise its rights or carry out its responsibilities under this
Agreement, including the performance of the Services; or (ii) to the extent
required by Applicable Laws, including regulations promulgated by court orders,
administrative subpoenas and security exchanges; provided, that, in the case of
any such disclosure, MTTR shall (x) if practicable, provide Oncobiologics with
reasonable advance notice of and an opportunity to comment on any such required
disclosure and (y) if requested by Oncobiologics, cooperate in all reasonable
respects with the Oncobiologics’s efforts to obtain confidential treatment or a
protective order with respect to any such disclosure, at Oncobiologics’s
expense.

 

27

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13.3      Covenants of Receiving Party. Each of Oncobiologics and MTTR hereby
covenants and agrees, as a Receiving Party that any person or entity who is
granted access by such Receiving Party to Confidential Information of the
Disclosing Party will, prior to having such access, be bound by written
obligations of confidentiality and non-use no less stringent than the
obligations set forth in Section 13.1. Each Receiving Party will be liable to
the other Party for any disclosure or misuse by such person or entity of
Confidential Information of the Disclosing Party.

 

14.         Indemnification; Insurance; Liability Limitations

 

14.1      Indemnification by MTTR. MTTR shall defend (solely upon
Oncobiologics’s request), indemnify, and hold Oncobiologics and its Affiliates
and their respective officers, directors, employees, and agents (the
“Oncobiologics Indemnitees”) harmless from and against any and all Third Party
claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries (collectively, “Claims”)
arising out of, based on, or resulting from (a) gross negligence or willful
misconduct of any MTTR Indemnitee in the performance of Services under this
Agreement; or (b) the breach of any of MTTR’s obligations under this Agreement,
including MTTR’s representations, warranties or covenants set forth herein. The
foregoing indemnity obligation shall not apply to the extent that (i) the
Oncobiologics Indemnitees fail to comply with the indemnification procedures set
forth in Section 14.3 and MTTR’s defense of the relevant Claim is prejudiced by
such failure, or (ii) any Claim arises from, is based on, or results from any
activity or occurrence for which Oncobiologics is obligated to indemnify the
MTTR Indemnitees under Section 14.2. Notwithstanding anything to the contrary
herein, the foregoing indemnification obligations of MTTR shall not apply to any
Claims that are based on, or resulting from, activities by MTTR Indemnitees that
were expressly authorized in writing by Oncobiologics.

 

14.2      Indemnification by Oncobiologics. Oncobiologics shall defend,
indemnify, and hold MTTR and each of the Consultants (the “MTTR Indemnitees”)
harmless from and against any and all Third Party Claims arising out of, based
on, or resulting from (a) the Development, manufacture or Commercialization of
the Product in the Field in the Territory by or on behalf of Oncobiologics or
any of its Affiliates; (b) the breach of any of Oncobiologics’s obligations
under this Agreement, including Oncobiologics’s representations, warranties or
covenants set forth herein; or (c) the negligence or willful misconduct of any
Oncobiologics Indemnitee. The foregoing indemnity obligation shall not apply to
the extent that (i) the MTTR Indemnitees fail to comply with the indemnification
procedures set forth in Section 14.3 and Oncobiologics’s defense of the relevant
Claim is prejudiced by such failure, or (ii) any Claim arises from, is based on,
or results from any activity or occurrence for which MTTR is obligated to
indemnify the Oncobiologics Indemnitees under Section 14.1.

 

28

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14.3      Indemnification Procedures. The Party claiming indemnity under this
Article 14 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim and shall offer control of the defense of such Claim to
the Indemnifying Party. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice. The Indemnifying Party shall not settle any Claim without
the prior written consent of the Indemnified Party, not to be unreasonably
withheld, unless the settlement involves only the payment of money. So long as
the Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 14.

 

14.4      Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
consistent with normal business practices of prudent companies similarly
situated; provided that, MTTR shall have no obligation to obtain product
liability insurance. It is understood that such insurance shall not be construed
to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 14. Each Party shall provide the
other Party with written evidence of such insurance upon request. Each Party
shall provide the other Party with written notice at least [***] prior to the
cancellation, non-renewal or material change in such insurance.

 

15.          Term and Termination

 

15.1       Term. The term of this Agreement is from the Effective Date until the
later of (a) (i) for each country in the Major Market Countries on a
country-by-country basis, ten (10) years after the First Commercial Sale of a
Product in the Field for an Approved Indication in such country and (ii) for
each country in the Territory outside of the Major Market Countries, ten (10)
years after the First Commercial Sale of a Product in the Field for an Approved
Indication in the Territory and (b) on a country-by-country basis, the
expiration of any Regulatory Exclusivity associated with the applicable Product
in such country, unless earlier terminated as provided in this Agreement (the
“Term”).

 

29

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15.2       Termination for Material Breach.

 

(a)          Each Party shall have the right to terminate this Agreement in its
entirety immediately upon written notice to the other Party if the other Party
materially breaches its obligations under this Agreement and, after receiving
written notice identifying such material breach in reasonable detail, fails to
cure such material breach within [***] from the date of such notice. For
clarity, the failure of [***] to materially perform his obligations under this
Agreement in accordance with the terms herein shall be deemed to be a material
breach of this Agreement by MTTR.

 

(b)          Oncobiologics shall have the right to terminate this Agreement on a
Consultant-by-Consultant basis, immediately upon written notice to MTTR if (i)
the applicable Consultant materially breaches his obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach within [***] from the
date of such notice, or (ii) the applicable Consultant materially fails to meet
the time commitment for such Consultant for the relevant Development Stage of
the Product, as set forth in Exhibit B and determined on a Calendar Quarter
basis and fails to materially perform the underlying Service, as applicable,
within [***] of the date of notice thereof.

 

15.3       Termination Due to Bankruptcy. Either Party may terminate this
Agreement if, at any time, the other Party files in any court or agency pursuant
to any statute or regulation of any state, country or jurisdiction, a petition
in bankruptcy or insolvency or for reorganization or for an arrangement or for
the appointment of a receiver or trustee of that Party or of its assets, or if
the other Party proposes a written agreement of composition or extension of its
debts, or if the other Party is served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition is not dismissed within
[***] after the filing thereof, or if the other Party proposes or becomes a
Party to any dissolution or liquidation, or if the other Party makes an
assignment for the benefit of its creditors.

 

15.4       Termination for Development Failure. Oncobiologics shall have the
right to terminate this Agreement immediately, upon [***] prior written notice
to MTTR, in the event that: (i) Oncobiologics fails to achieve any of the
milestones set forth for the Development Stages in Section 4.4 (as such
Development Stages may be modified by mutual written agreement of the Parties)
in the timeframe outlined in the initial Development timeline; provided that,
Oncobiologics has exercised Commercially Reasonable Efforts to achieve such
milestones, to the extent set forth in Section 4.3(b); or (ii) after the [***]
after obtaining the first J Code for a Product in the U.S., the annual revenue
in the U.S. from sales of Products in the Field in the Territory is less than
[***] Dollars ($[***]). For avoidance of doubt, any such failure to achieve such
milestones within such timeframes shall not in and of itself provide the basis
for termination by Oncobiologics under Section 15.2 of this Agreement.

 

15.5       Termination for Failure to Replace Consultant.

 

(a)          If Oncobiologics does not approve any replacement consultant for
[***] pursuant to Section 2.2(c) within [***] of MTTR’s proposal of such
replacement, then, unless the Parties agree otherwise in writing, this Agreement
will terminate in its entirety immediately. For avoidance of doubt, any failure
to approve any replacement consultant for [***] pursuant to Section 2.2(c) shall
not provide basis for termination by Oncobiologics under Section 15.2 of this
Agreement.

 

30

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

(b)          If Oncobiologics does not approve any replacement consultant for
[***] pursuant to Section 2.2(d) within [***] of MTTR’s proposal of such
replacement, then, unless the Parties agree otherwise in writing, this Agreement
shall terminate with respect to such Consultant immediately. For avoidance of
doubt, any failure to approve any replacement consultant for the foregoing
Consultants pursuant to Section 2.2(d) shall not provide basis for termination
by Oncobiologics under Section 15.2 of this Agreement.

 

15.6       [***].

 

15.7       Effects of Termination.

 

(a)          Upon any termination or expiration of this Agreement in its
entirety, each Party shall return to the other Party, or at such other Party’s
option, destroy, all copies of such Confidential Information then in such
Party’s possession; provided that, each Party may retain a copy of the other
Party’s Confidential Information for legal archival purposes; provided, however,
that with respect to a termination by Oncobiologics pursuant to Section 15.2(b),
the foregoing shall apply only with respect to such terminated Consultant.

 

(b)          Upon any termination or expiration of this Agreement in its
entirety, MTTR shall promptly furnish to Oncobiologics all Inventions in MTTR’s
possession as of the date of termination or expiration. Oncobiologics shall not
perform any additional Services or incur any additional expenses with respect to
this Agreement without Oncobiologics’s prior written approval; provided,
however, that with respect to a termination by Oncobiologics pursuant to Section
15.2(b), the foregoing shall apply only with respect to such terminated
Consultant.

 

(c)          [***]

 

(d)          [***]

 

(e)          With respect to a termination of this Agreement with respect to a
Consultant by Oncobiologics pursuant to Section 15.2(b) or as set forth in
Section 15.5(b), the Monthly Retainer Fee and Profit Sharing Percentage shall be
reduced in accordance with the applicable Consultant’s share of the Profit
Sharing Percentage specified in Exhibit C as of the date of delivery of written
notice of termination.

 

15.8       Survival. Termination or expiration of this Agreement shall not
affect rights or obligations of the Parties under this Agreement that have
accrued prior to the date of termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
Notwithstanding anything to the contrary, the following provisions shall survive
any expiration or termination of this Agreement: [***], together with any other
provisions needed to effectuate the intent of the foregoing. If this Agreement
is terminated with respect to a Consultant but not in its entirety, then the
foregoing provisions of this Agreement shall remain in effect with respect to
the terminated Consultant (to the extent such provisions would survive and apply
in the event this Agreement expires or is terminated in its entirety), and all
provisions not surviving in accordance with the foregoing to the extent
applicable to the terminated Consultant shall terminate upon termination of this
Agreement and be of no further force and effect (and, for purposes of clarity,
all provisions of this Agreement shall remain in effect with respect to the
remaining Consultants that are not terminated).

 

31

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16.          Miscellaneous

 

16.1       Successors and Assigns. MTTR may not assign, transfer or delegate
this Agreement or any of its obligations hereunder without Oncobiologics’s prior
written consent (which may be withheld, conditioned or delayed, in
Oncobiologics’s sole discretion). Oncobiologics may not assign, transfer or
delegate this Agreement or any of its obligations hereunder without MTTR’s prior
written consent (which may be withheld, conditioned or delayed, in MTTR’s sole
discretion), except that Oncobiologics may assign this Agreement without MTTR’s
prior written consent (a) to an Affiliate of Oncobiologics, so long as
Oncobiologics remains responsible for the activities of such Affiliate and all
of such Affiliate’s obligations under this Agreement, (b) to a successor of
Oncobiologics in the event of a Change of Control of Oncobiologics or (c) to an
exclusive sublicensee of all of Oncobiologics’s rights to the Products for use
(i) in the Field in the Territory or (ii) in all fields on a worldwide basis.

 

16.2       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by overnight courier upon written verification of receipt; or (b)
by email or facsimile transmission with confirmation of receipt of transmission.
Notice shall be sent to the addresses set forth below or such other address as
either Party may specify in writing.

 

If to Oncobiologics:
7 Clarke Drive
Cranbury, New Jersey 08512
Attn: [***]
Tel: [***]
Email: [***]
Facsimile: [***]

 

If to MTTR:
[***]
Attn: [***]
Tel: [***]
Email: [***]
Facsimile: [***]

 

16.3       Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Delaware, without regard to the application of
principles of conflicts of law.

 

32

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16.4       Arbitration. Either Party may submit any dispute arising hereunder to
binding arbitration pursuant to the [***]. The arbitration shall be conducted in
[***]. In any arbitration under this Section 16.4, the arbitrator and the
Parties shall use their best efforts to resolve such dispute within [***] after
the selection of the arbitrator, or as soon thereafter as is practicable. The
decision of the arbitrator or shall be final and binding upon the Parties and
shall be enforceable by any court of competent jurisdiction. By agreeing to
arbitration, the Parties do not intend to deprive any competent court of such
court’s jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of the arbitration proceedings and the enforcement of any
award or judgment. Without prejudice to such provisional remedies in aid of
arbitration as may be available under the jurisdiction of a national court, the
arbitrator shall have full authority to grant provisional remedies and to award
damages for failure of any Party to respect the court of arbitration’s order to
that effect. The expenses of any arbitration shall be borne equally by the
Parties, except as otherwise allocated by the arbitrator. Each Party shall bear
the expenses of its counsel and other experts in connection with any arbitration
proceedings.

 

16.5       Severability. Should any provisions of this Agreement be held by a
court of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

16.6       Waiver. The waiver by either Party of a breach of any provision of
this Agreement by the other Party shall not operate or be construed as a waiver
of any other or subsequent breach by such other Party.

 

16.7       Entire Agreement. This Agreement constitutes the entire understanding
of the Parties relating to the subject matter and supersedes any previous oral
or written communications, representations, understanding, or agreement between
the Parties concerning such subject matter, including the Confidentiality
Agreement. This Agreement may not be changed, modified, supplemented or amended
except by express written agreement signed by an authorized representative of
each of the Parties.

 

16.8      Construction. Except where the context otherwise requires, (a)
wherever used, the singular shall include the plural, the plural shall include
the singular; (b) the terms “including,” “include,” “includes” or “e.g.,” shall
be deemed to mean “including, without limitation”; (c) the word “or” has the
inclusive meaning that is typically associated with the phrase “and/or”; and (d)
the word “will” means “shall”; (f) “Dollar” or “$” means U.S. Dollars. Each
Party represents that it has been represented by legal counsel in connection
with this Agreement and acknowledges that it has participated in the drafting
hereof.

 

16.9       Equitable Relief. Each Party acknowledges that its breach of Article
13 (and in the case of MTTR, its breach of Section 5.1) may cause irreparable
harm to the other Party, which cannot be reasonably or adequately compensated in
damages in an action at law. By reasons thereof, each Party agrees that the
other Party shall be entitled, in addition to any other remedies it may have
under this Agreement or otherwise, to seek preliminary and permanent injunctive
and other equitable relief to prevent or curtail any actual or threatened breach
of such obligations.

 

33

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16.10    Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the applicable Party, including an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe, and failure of plant or
machinery. Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of a force majeure affecting such Party.
If a force majeure persists for more than [***], then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Agreement
in order to mitigate the delays caused by such force majeure. If a force majeure
persists for more than [***], then either Party shall have the right to
terminate this Agreement in its entirety upon written notice to the other Party.

 

16.11    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 16.11 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 14.1 OR 14.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 13 OR
ITS OBLIGATIONS UNDER SECTIONS 5.1 AND 5.2 OR THAT RESULT FROM THE INTENTIONAL
BREACH OF THIS AGREEMENT.

 

34

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

In Witness Whereof, the Parties have executed this Agreement as of the date
first written above.

 

Oncobiologics, Inc.   MTTR, LLC           By: /s/ Pankaj Mohan   By: /s/ [***]
Pankaj Mohan, Ph.D.   Name: [***] Chairman and CEO   Title: [***]

 

35

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT A
Services Schedule

 



Description of Services (including applicable Deliverables and timelines for
completion)



 



The following activities and deliverables with respect to the Product in the
Field in the Territory:



[***]

 



AGREED TO: MTTR, LLC     Date:    AGREED TO: Oncobiologics, Inc.     Date:   



 

 

36

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT B
Consultant Expertise & Time Commitments

 

A.Consultant Expertise

 

(1)[***]

 

(2)[***]

 

(3)Mr. Dagnon is a senior executive with regulatory, operations, quality and
compliance experience.

 

(4)[***]

 

B.Consultant Time Commitments (as a percentage of FTE and pro-rated based on the
actual number of days during the applicable Development Stage)

 

(1)Development Stage 1:

 

(a)[***]

(b)[***]

(c)Mr. Dagnon – 25%

(d)[***]

 

(2)Development Stage 2:

 

(a)[***]

(b)[***]

(c)Mr. Dagnon – 75%

(d)[***]

 

(3)Development Stage 3:

 

(a)[***]

(b)[***]

(c)Mr. Dagnon – 100%

(d)[***]

 

(4)Development Stage 4:

 

(a)[***]

(b)[***]

(c)Mr. Dagnon – 100%

(d)[***]

 

37

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT C
Profit Sharing Percentage

 

 

Subject to the terms and conditions of this Agreement, including the adjustment
pursuant to Section 9.2(a), Oncobiologics shall pay MTTR [***] of Net Profits.

 

[***] share of such amount paid to MTTR shall be [***] and each of the other
three (3) Consultants share of such amount shall be [***].



 

38

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT D
Development Costs

  

[***]



 

39

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT E

Initial Development Timelines

 

[***]

 

40

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT F
Primary End Points

 

[***]

 

41

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT G

Oncobiologics’s Initial JSC Members

 

[***]

 

MTTR’s Initial JSC Members

 

[***]

 

MTTR’s Initial Alternate JSC Members

 

[***]

 

42

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT H

Travel Policy

 

[***]

 

43

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 


EXHIBIT I
[***]

[***]

 

44

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

MTTR, LLC

[***]

Attention: [***]

Email: [***]

 

March 2, 2018

 

Oncobiologics, Inc.

7 Clarke Drive

Cranbury, NJ 08512

Attention: Pankaj Mohan, Ph.D.

Email: [***]

 

Re:Monthly retainer payment schedule adjustment, additional one-time fee, and
MTTR consultant time commitment

 

Dear Pankaj:

 

This letter is to confirm our understanding with respect to certain changes to
the Strategic Partnership Agreement between Oncobiologics, Inc.
(“Oncobiologics”) and MTTR, LLC (“MTTR”) dated February 15, 2018 (the
“Agreement”). Such changes are as set forth below:

 

1.       The table set forth in Section 9.1(a) of the Agreement is not changed
in terms of monthly retainer installments but hereby is amended in terms of
timing by the following table:

 

Timeframe   Consulting Fee ($)
(prorated as needed) (i) Commencing on the Effective Date until December 31,
2018   monthly installments of US$58,333 (ii) Commencing January 1, 2019 until
First Commercial Sale of a Product in the Field in the U.S.   monthly
installments of $105,208 (iii) Commencing after First Commercial Sale of a
Product in the Field in the U.S.   monthly installments of $170,833

 

2.       In consideration of [***], as reflected by the [***] within [***] (as
compared to [***] listed in Exhibit E), Oncobiologics agrees to pay a one-time
[***] fee of $268,553 to MTTR by September 11, 2020. The amount paid by
Oncobiologics to MTTR pursuant to this Paragraph 2 as well as all and any
retainer payments shall be excluded from the determination of Development Costs
under Section 4.3(b) of the Agreement.

 



 45 

 

 

3.       Subsection B of Exhibit B is hereby also amended as follows:

 

B.Consultant Time Commitments (as a percentage of FTE and pro-rated based on the
actual number of days during the applicable period)

 

(1)Effective Date until December 31, 2018:

(a)[***]

(b)[***]

(c)Mr. Dagnon – 25%

(d)[***]

 

(2)January 1, 2019 until December 31, 2019:

(a)[***]

(b)[***]

(c)Mr. Dagnon – 70%

(d)[***]

 

(3)January 1, 2020 until First Commercial Sale of a Product in the Field in the
U.S.:

(a)[***]

(b)[***]

(c)Mr. Dagnon – 70%

(d)[***]

 

(4)After First Commercial Sale of a Product in the Field in the U.S.:

(a)[***]

(b)[***]

(c)Mr. Dagnon – 100%

(d)[***]

 

Please confirm Oncobiologics’s agreement with the changes as set forth in this
letter by signing this letter and returning a countersigned copy to me at [***].
I look forward to receiving your agreement, and thank you for your assistance in
this matter.

 



  Sincerely,   MTTR, LLC       By: /s/ [***]   [***]

 

Agreed by Oncobiologics, Inc.:       By: /s/ Pankaj Mohan, Ph.D.   Name: Pankaj
Mohan, Ph.D.   Title:    Chairman and CEO  

 



 46 

 